Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
Response to Amendment
Claims 3, 16, and 18 have been canceled.  Claims 1 and 14 have been amended.  Claims 1-2, 4-15, and 17 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 10/7/21.
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive.
With regards to claim 1, Applicant has argued that Yamagata (U.S. 2007/0180824; hereinafter “Yamagata”) “fails to teach or suggest ‘wherein the positive scavenging gradient is a pressure difference across the cylinder between an intake manifold pressure upstream of the cylinder and a pressure that is present within and exhaust gas line of the internal combustion engine downstream of the cylinder’” (see Remarks filed 1/4/22, Pages 8-9).  The Examiner does not find this argument persuasive.  Yamagata discloses a positive scavenging gradient (see Fig. 7A - positive scavenging gradient shown as difference between “Intake” and “Exhaust” (a type of positive scavenging gradient as described in Para 43 - “…intake manifold pressure is always greater than the exhaust manifold pressure... Therefore, combusted gas can be sufficiently expelled from the combustion chamber 8…”)) which is a pressure difference across the cylinder (2) between an intake manifold (19, intake manifold - Para 25) pressure (Para 43 - “…intake manifold pressure…”) upstream of the cylinder (2)(see Fig. 2 - element 19 is shown upstream of element 2) and a pressure (Para 43 - “…exhaust manifold pressure…”) that is present within an exhaust gas line (22, exhaust manifold - Para 26 (shown as a type of exhaust gas line in Fig. 2)) of the internal combustion engine (1) downstream of the cylinder (2)(see Fig. 2 - element 22 shown downstream of element 2).  In other words, Para 43 of Yamagata clearly describes that the intake manifold pressure (which is shown in Fig. 2 as upstream of cylinder 2) is greater than the exhaust manifold pressure (which is shown in Fig. 2 as downstream of cylinder 2), and intake manifold pressure being greater than exhaust manifold pressure can be sufficiently expelled from the combustion chamber 8”.  Therefore Yamagata discloses the limitation in question.
With regard to claim 1, Applicant has argued that Yamagata “fails to teach or suggest ‘…wherein the positive scavenging gradient is achieved in that the electrically driven compressor and the exhaust turbocharger are operated as a function of one another’” (see Remarks filed 1/4/22, Pages 8-9).  The Examiner does not find this argument persuasive.  Claims must be given their broadest reasonable interpretation consistent with the specification (MPEP 2111) and words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification (MPEP 2111.01 I).  Regarding the limitation in question, the specification of the instant invention in Para 26 describes “the electrically driven compressor and the ATL [exhaust turbocharger], in particular the control element thereof, are operated as a function of one another — which is to say are matched to one another”.  The specification does not give further guidance as to how “matched to one another” is to be interpreted.  Merriam-Webster defines “match” as “to join” or “to harmonize with” or “to provide with a counterpart” ("match." Merriam-Webster.com. 2022. https://www.merriam-webster.com (20 January 2022).  Therefore, it is within the broadest reasonable interpretation of the limitation in question to interpret “wherein the positive scavenging gradient is achieved in that the electrically driven compressor and the exhaust turbocharger are operated as a function of one another” as “wherein the positive scavenging gradient is achieved in that the electrically driven compressor and the exhaust turbocharger are joined to one another” or “wherein the positive scavenging gradient is achieved in that the electrically  are harmonized with one another” or “wherein the positive scavenging gradient is achieved in that the electrically driven compressor and the exhaust turbocharger are provided as counterparts with one another”.  Yamagata discloses achieving the positive scavenging gradient (as described in Para 43 - “…intake manifold pressure is always greater than the exhaust manifold pressure... Therefore, combusted gas can be sufficiently expelled from the combustion chamber 8…”) and that this is achieved through operating turbocharger 210 and electrically driven compressor 230 in harmonized fashion as described in Para 41 (“the first compressor 221 and the second compressor 231 work together to boost intake air to the engine 1” (first compressor 221 should be 212 as introduced in Para 31)), and also that this (the positive scavenging gradient described in Para 43) is achieved through joining turbocharger 210 and electrically driven compressor 230 as shown in Fig. 1 where the outputs of 210 and 230 are shown joined and together feed engine 1, and further this (the positive scavenging gradient described in Para 43) is achieved through providing the electrically driven compressor 230 and exhaust turbocharger 210 as counterparts to one another (as shown in Fig. 1 and as described in Para 41).  Therefore Yamagata discloses the limitation in question.
Applicant argues claims 2, 4-15, and 17 are allowable for the same reasons as indicated above regarding claim 1 (see Remarks filed 1/4/22, Pages 8-10).  The Examiner does not find this argument persuasive for the same reasons as indicated above regarding claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“control element” in claims 1, 2, 4, 12, and 14 -- control element 17, 19 (see Fig. 1 and Para 68) and “control element can include an aforementioned variable turbine geometry” or “control element can include a wastegate” (see Para 16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 11, and 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagata (U.S. 2007/0180824).
Re claim 1:
Yamagata discloses a method (Fig. 4) for operating an internal combustion engine (1, engine - Para 23 (a type of internal combustion engine as described in Para 23)) with a supercharging system (200, supercharging system - Para 19) that has an exhaust turbocharger (210, turbocharger - Para 20 (a type of exhaust turbocharger as described in Para 20)) and an electrically driven compressor (230, electric supercharger - Para 20 (a type of electrically driven compressor as it includes compressor 231 per Para 20)), an output (Para 27 - “…turbine wheel 213 is coupled coaxially with a compressor wheel of the compressor 212 so that the exhaust energy may be used to compress the intake air” and Para 32 - “air compressed at the first compressor 212” (compressed air leaving first compressor 212 is a type of output of turbocharger 210 as shown in Fig. 1)) of the exhaust turbocharger (210) being adjustable via a control element (211, variable geometry turbine - Para 28 (a type of control element (being interpreted under 112f as variable turbine geometry or wastegate as described in Instant Specification Para 16)))(Para 28- “…vanes 215 are caused to be closer to each other …so that an efficiency of energy conversion from the exhaust gas flow to the rotational movement of the turbine wheel 213 may be increased…”), the method comprising: 
determining a boost pressure setpoint (VGTOPENING, target opening - Para 36; PESC, electric power to be supplied to the electric motor 232 for the compressor 231 - Para 36 (VGTOPENING and PESC are collectively a type of boost pressure setpoint as OPENING may be set to continuously decrease as the desired output torque from the engine 1 increases.”; and Para 47 - “…PESC may be set [to] continuously increase as the desired output from the engine 1 increases.”); 
adjusting the supercharging system to build up an actual boost pressure (see Fig. 7 - “Intake” values (a type of actual boost pressure)), in accordance with the boost pressure setpoint (see Fig. 4 at S7/S8 (“Adjust Turbine Nozzle based on VGTPOSITION” and “Adjust Electric Power to Supercharger based on PESC” (VGTPOSITION and PESC are collectively a type of boost pressure setpoint as described above)), by adapting the output of the exhaust turbocharger via the control element (see Fig. 4 at S7 and Para 38 - “the routine proceeds to a step S7, and adjusts the opening of the nozzles 217 of the turbine 211 to be the target opening VGTOPENING, by the engine controller 200 outputting the signal VGTOPENING which is determined at the step S3 or S5, to the VGT actuator 218”); and 
adjusting a positive scavenging gradient (see Fig. 7A - positive scavenging gradient shown as difference between “Intake” and “Exhaust” (a type of positive scavenging gradient as described in Para 43 - “…intake manifold pressure is always greater than the exhaust manifold pressure... Therefore, combusted gas can be sufficiently expelled from the combustion chamber 8…”))(see Fig. 7A -  adjustment of Adjust Turbine Nozzle based on VGTPOSITION” and “Adjust Electric Power to Supercharger based on PESC”); and Para 43 - “target opening VGTOPENING of the nozzles 217 of the turbocharger compressor 211 and the electric power PESC, for the electric supercharger 230 are set… so that… in the hybrid boost and transient regions … the intake manifold pressure is always greater than the exhaust manifold pressure… Therefore, combusted gas can be sufficiently expelled from the combustion chamber 8…”),
wherein the positive scavenging gradient (see Fig. 7A - positive scavenging gradient shown as difference between “Intake” and “Exhaust” (a type of positive scavenging gradient as described in Para 43 - “…intake manifold pressure is always greater than the exhaust manifold pressure... Therefore, combusted gas can be sufficiently expelled from the combustion chamber 8…”)) is a pressure difference across the cylinder (2) between an intake manifold (19, intake manifold - Para 25) pressure (Para 43 - “…intake manifold pressure…”) upstream of the cylinder (2)(see Fig. 2 - element 19 is shown upstream of element 2) and a pressure (Para 43 - “…exhaust manifold pressure…”) that is present within an exhaust gas line (22, exhaust manifold - Para 26 (shown as a type of exhaust gas line in Fig. 2)) of the internal combustion engine (1) downstream of the cylinder (2)(see Fig. 2 - element 22 shown downstream of element 2)(see Fig. 2 and Para 43 - “…intake manifold pressure is always greater than the exhaust manifold pressure... Therefore, combusted gas can be sufficiently expelled 
wherein the positive scavenging gradient (Para 43 - “…intake manifold pressure is always greater than the exhaust manifold pressure... Therefore, combusted gas can be sufficiently expelled from the combustion chamber 8…”) is achieved in that the electrically driven compressor (230) and the exhaust turbocharger (210) are operated as a function of one another (Para 41 - “the first compressor 221 and the second compressor 231 work together to boost intake air to the engine 1” (first compressor 221 should be 212 as introduced in Para 31); Para 43 - “target opening VGTOPENING of the nozzles 217 of the turbocharger compressor 211 and the electric power PESC, for the electric supercharger 230 are set… so that… in the hybrid boost and transient regions … the intake manifold pressure is always greater than the exhaust manifold pressure…”; see Fig. 1 - elements 230 and 210 are shown matched to one another (Para 26 of the instant specification states “the electrically driven compressor and the ATL [exhaust turbocharger], in particular the control element thereof, are operated as a function of one another — which is to say are matched to one another”; Merriam-Webster defines “match” as “to join” or “to harmonize with” or “to provide with a counterpart” ("match." Merriam-Webster.com. 2022. https://www.merriam-webster.com (20 January 2022)); Para 43 describes how positive scavenging gradient is achieved through controlling each of the turbocharger 210 and electrically driven compressor 230 and Para 41 describes how the turbocharger 210 and the electrically driven compressor “work together
Re claim 2:
Yamagata discloses wherein the control element (211) includes a variable turbine geometry (Para 28 - “…turbine 211 may be called a variable geometry turbine…”).
Re claim 4:
Yamagata discloses wherein the adjustment of the supercharging system for achieving the boost pressure setpoint in a first operating state (Para 41 - “transitional region” (transitional region is a type of first operating state as described in Para 41 - “…at an engine speed between NE2 and NE3 (transitional region)…both compressor 221 and 231 work, but the electric supercharger compressor 231 gradually decreases its output…”)) includes an operation of the electrically driven compressor (230) with an optimized maximum output (see Fig. 5 - PESC shown set to “Max” at NE3; and Para 40 - “PESC ... is set to be increased as the engine speed N increases until it reaches NE3, for example 2000 rpm, where it is set to be a maximum value.”) and an operation of the control element (211) in a first, open position (see Fig. 5 - VGTOPENING shown set to an open position (a type of first open position) at NE3).
Re claim 5:
Yamagata discloses wherein, when the positive scavenging gradient (see Fig. 7A - positive scavenging gradient shown as difference between “Intake” and “Exhaust”) is reached in the first operating state (Para 41 - “transitional region”)(see Fig. 7A - difference between “Intake” and “Exhaust” shown positive between NE3 and NE2 which per Para 41 Is the “transitional region”), the output of the exhaust turbocharger for building up the actual boost pressure and, accordingly, an output of the electrically 
Re claim 6:
Yamagata discloses wherein the electrically driven compressor (230) is operated in accordance with a first control variable (Para 36 -“electric power PESC to be supplied to the electric motor 232 for compressor 231”(a type of first control variable as described in Paras 36-38))(Para 38 - “…the routine proceeds to a step S8, and adjusts the supercharging with the electric supercharger 230 by the engine controller 200 outputting the signal PESC… to the motor drive circuit 233 for the electric supercharger 230.”), and the exhaust turbocharger (210) is operated in accordance with a second control variable (Para 36 - “a target opening VGTOPENING of the nozzles 217 of the turbine 211” (211 is part of 210 per para 20)(a type of second control variable as described in Paras 36-38))(Para 38 - “adjusts the opening of the nozzles 217 of the turbine 211 to be the target opening VGTOPENING, by the engine controller 200 outputting the signal VGTOPENING … to the VGT actuator 218.”).
Re claim 7:
ESC“) is determined based on a first reduction factor (Para 35 - “a position α of the accelerator pedal” (a type of first reduction factor as value thereof can result in a reduced output (see Fig. 4 as value α results in a reduced output at S6)))(see Fig. 4 - “PESC“ is shown determined based on α at S2 and S4/S6) and the second control variable (Para 36 - “VGTOPENING”) is determined based on a second reduction factor (Para 36 - “engine speed NE” (a type of second reduction factor as value thereof can result in a reduced output as shown in see Fig. 5))(Para 36 - “computes a target opening VGTOPENING of the nozzles 217 of the turbine 211 based on the engine speed NE”).
Re claim 11:
Yamagata discloses wherein the second control variable (Para 36 - “VGTOPENING”) is greater than a predetermined precontrol variable (Para 39 - “VGTOPENING is set to be a minimum value” (a type of predetermined precontrol variable))(see Fig. 5 - VGTOPENING is shown set greater than “Min” as described in Para 39 - “VGTOPENING is set to be a minimum value… and then is set to be increased”).
Re claim 13:
Yamagata discloses a controller (100, engine controller - Para 19) for a combustion engine (1, engine - Para 23 (a type of combustion engine as described in Para 23)), wherein the controller (100) is adapted to perform the method according to claim 1 (Fig. 4 (as described above))(Para 35).
Re claim 14:
Yamagata discloses an internal combustion engine (1, engine - Para 23 (a type of internal combustion engine as described in Para 23)) comprising: 

an electrically driven compressor (230, electric supercharger - Para 20 (a type of electrically driven compressor as it includes compressor 231 per Para 20)); and 
a controller (100, engine controller - Para 19), an output (Para 27 - “…turbine wheel 213 is coupled coaxially with a compressor wheel of the compressor 212 so that the exhaust energy may be used to compress the intake air” and Para 32 - “air compressed at the first compressor 212” (compressed air leaving first compressor 212 is a type of output of turbocharger 210 as shown in Fig. 1)) of the exhaust turbocharger (210) being adjustable via a control element (211, variable geometry turbine - Para 28 (a type of control element (being interpreted under 112f as variable turbine geometry or wastegate as described in Instant Specification Para 16))(Para 28- “…vanes 215 are caused to be closer to each other …so that an efficiency of energy conversion from the exhaust gas flow to the rotational movement of the turbine wheel 213 may be increased…”), 
wherein the internal combustion engine (1) is configured to (see Fig. 4): 
determine a boost pressure setpoint (VGTOPENING, target opening - Para 36; PESC, electric power to be supplied to the electric motor 232 for the compressor 231 - Para 36 (VGTOPENING and PESC are collectively a type of boost pressure setpoint as collectively they result in the realized boost pressures (line labeled “Intake” in Fig. 7(A)))) for achieving an increased engine torque setpoint (Para 46 -“…the desired output torque from the engine...” and Para 47 - “…the OPENING may be set to continuously decrease as the desired output torque from the engine 1 increases.”; and Para 47 - “…PESC may be set [to] continuously increase as the desired output from the engine 1 increases.”);
adjust the supercharging system to build up an actual boost pressure (see Fig. 7 - “Intake” values (a type of actual boost pressure)), in accordance with the boost pressure setpoint (see Fig. 4 at S7/S8 (“Adjust Turbine Nozzle based on VGTPOSITION” and “Adjust Electric Power to Supercharger based on PESC” (VGTPOSITION and PESC are collectively a type of boost pressure setpoint as described above)), by adapting the output of the exhaust turbocharger via the control element (see Fig. 4 at S7 and Para 38 - “the routine proceeds to a step S7, and adjusts the opening of the nozzles 217 of the turbine 211 to be the target opening VGTOPENING, by the engine controller 200 outputting the signal VGTOPENING which is determined at the step S3 or S5, to the VGT actuator 218”); and 
adjust a positive scavenging gradient (see Fig. 7A - positive scavenging gradient shown as difference between “Intake” and “Exhaust” (a type of positive scavenging gradient as described in Para 43 - “…intake manifold pressure is always greater than the exhaust manifold pressure... Therefore, combusted gas can be sufficiently expelled from the combustion chamber 8…”))(see Fig. 7A -  adjustment of positive gradient shown in Fig. 7A as change in difference between intake and exhaust) in a cylinder (2, cylinder - Para 24) of the internal combustion Adjust Turbine Nozzle based on VGTPOSITION” and “Adjust Electric Power to Supercharger based on PESC”); and Para 43 - “target opening VGTOPENING of the nozzles 217 of the turbocharger compressor 211 and the electric power PESC, for the electric supercharger 230 are set… so that… in the hybrid boost and transient regions … the intake manifold pressure is always greater than the exhaust manifold pressure… Therefore, combusted gas can be sufficiently expelled from the combustion chamber 8…”),
wherein the positive scavenging gradient (see Fig. 7A - positive scavenging gradient shown as difference between “Intake” and “Exhaust” (a type of positive scavenging gradient as described in Para 43 - “…intake manifold pressure is always greater than the exhaust manifold pressure... Therefore, combusted gas can be sufficiently expelled from the combustion chamber 8…”)) is a pressure difference across the cylinder (2) between an intake manifold (19, intake manifold - Para 25) pressure (Para 43 - “…intake manifold pressure…”) upstream of the cylinder (2)(see Fig. 2 - element 19 is shown upstream of element 2) and a pressure (Para 43 - “…exhaust manifold pressure…”) that is present within an exhaust gas line (22, exhaust manifold - Para 26 (shown as a type of exhaust gas line in Fig. 2)) of the internal combustion engine (1) downstream of the cylinder (2)(see Fig. 2 - element 22 shown downstream of element 2)(see Fig. 2 and Para 43 - “…intake manifold pressure is always greater than the exhaust manifold pressure... Therefore, combusted gas can be sufficiently expelled from the combustion chamber 8…” (positive scavenging gradient described in Para 43 
wherein the positive scavenging gradient (Para 43 - “…intake manifold pressure is always greater than the exhaust manifold pressure... Therefore, combusted gas can be sufficiently expelled from the combustion chamber 8…”) is achieved in that the electrically driven compressor (230) and the exhaust turbocharger (210) are operated as a function of one another (Para 41 - “the first compressor 221 and the second compressor 231 work together to boost intake air to the engine 1” (first compressor 221 should be 212 as introduced in Para 31); Para 43 - “target opening VGTOPENING of the nozzles 217 of the turbocharger compressor 211 and the electric power PESC, for the electric supercharger 230 are set… so that… in the hybrid boost and transient regions … the intake manifold pressure is always greater than the exhaust manifold pressure…”; see Fig. 1 - elements 230 and 210 are shown matched to one another (Para 26 of the instant specification states “the electrically driven compressor and the ATL [exhaust turbocharger], in particular the control element thereof, are operated as a function of one another — which is to say are matched to one another”; Merriam-Webster defines “match” as “to join” or “to harmonize with” or “to provide with a counterpart” ("match." Merriam-Webster.com. 2022. https://www.merriam-webster.com (20 January 2022)); Para 43 describes how positive scavenging gradient is achieved through controlling each of the turbocharger 210 and electrically driven compressor 230 and Para 41 describes how the turbocharger 210 and the electrically driven compressor “work together” and this is schematically shown in Fig. 1)).
Re claim 15:

Re Claim 17:
Yamagata discloses wherein the overriding command variable defines that the supercharging system (200) is initially driven such that the positive scavenging gradient is initially set in the cylinder (2) and the actual boost pressure (see Fig. 7 - “Intake” values (a type of actual boost pressure)) then tracks the boost pressure setpoint (VGTOPENING/ PESC)(see Fig. 7A - during period from 0 to NE3 a positive scavenging gradient is shown set as a different is shown occurring between “Intake” and “Exhaust” and subsequently from NE3 and on the “Intake” is set (tracks) VGTOPENING/ PESC  per Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (U.S. 2007/018084), as applied to claim 6 above, in view of Dixon et al. (U.S. 2003/0106541).
Re claim 8:
Yamagata discloses the method of claim 7 (as described above).
Yamagata fails to disclose wherein the first and/or second reduction factor are determined as a function of a scavenging gradient of a valve overlap, of a capacity of an energy storage device, and/or of an ignition angle.
Dixon teaches wherein a first reduction factor (Para 80 - “derating factors for the … SOC constraints” (a type of first reduction factor as it is a derating factor applied to determine a type of first control variable “EBD speed command 114”)) is determined as a function of a capacity of an energy storage device (Para 83 - “storage capacity of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the first reduction factor of Dixon in the system of Yamagata (to base the determination the first control variable of Yamagata on the first reduction factor of Dixon) for the advantage of preventing noticeable loss of functionality in other electrical units powered by the vehicle electrical system (Dixon; Paras 75-76).
Re claim 9:
Yamagata/Dixon teaches the method of claim 8 (as described above).
Yamagata/Dixon teaches wherein the determination of the first (Dixon; Para 80 - “derating factors for the … SOC constraints”) and the second (Yamagata; Para 36 - “engine speed NE”) reduction factors takes place via characteristic maps and/or characteristic curves (Dixon; Para 83 - …involves a computer model of the storage capacity of the battery…”(a type of characteristic map); Yamagata; Para 36 - “…computes a target opening VGTOPENING of the nozzles 217 of the turbine 211 based on the engine speed NE, with reference to a VGTOPENING map…”). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (U.S. 2007/018084) in view of Dixon, as applied to claim 9 above, and further in view of French et al. (U.S. 6,889,502).
Re claim 10:
Yamagata/Dixon teaches the method of claim 9 (as described above).
or the characteristic curves are determined empirically or by models.
French teaches wherein characteristic maps (Col. 2, Lines 19-23 - “...”look-up tables” or “maps”…” (types of characteristic maps)) are determined empirically (Col. 2, Lines 19-23 - “…”look-up tables” or “maps” of empirically derived datapoints”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  derived the characteristic maps of Yamagata/Dixon empirically as taught by French for the advantage of basing the characteristic maps on information obtained through observation, experiment, or experience.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (U.S. 2007/018084), as applied to claim 1 above, in view of Updike (U.S. 3,257,796).
Re claim 12:
Yamagata discloses the method of claim 1 (as described above).
Yamagata fails to disclose wherein the control element includes a wastegate.
Updike teaches wherein a control element (20, control mechanism - Col. 2, Line 63) includes a wastegate (21, bypass valve - Col. 2, Line 65 (a type of wastegate as shown in Fig. 1)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the control element of Yamagata after the control element in the system of Updike for the advantage of being able to remove the turbocharger from the system (Updike; Col. 2, Lines 63-65) and for the advantage of reducing delivery of gas to the turbocharger when a predetermined 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/3/22